DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.


 Response to Arguments
Applicant’s arguments, see pages 9 and 11-12 of applicant’s reply, filed 02/28/2022, with respect to the rejection of claims 10, 17, and 24 and independent claims 7 and 25 have been fully considered and are persuasive. Therefore, claims 7, 9, 10, 11, 17-19, and 25 are allowable as noted below.
Applicant's arguments, see page 10 of applicant’s reply, filed 02/28/2022, with respect to the rejection of claims 1 and 12 have been fully considered but they are not persuasive for the following reason. Amended claims 1 and 12 each recited detecting a first scene having a characteristic of an environment in which the device is located and a physical activity type of an user of the device at a first instance by sensors. Yang teaches an architecture that uses seven sensors to detect various characteristics of the scene as well as user activity. Yang at section III(A), 1st paragraph. For example, Yang teaches using the sensors to detect the light and time characteristics of the scene. Yang at section III(E), 4th and 5th paragraphs. Additionally, Yang teaches using the sensors (e.g. barometric sensor) to detect a user walking, taking an elevator or escalator, and walking downstairs or upstairs – all of which are physical activities of the user. Yang at section III(E), 7th – 9th paragraphs. Therefore, Yang teaches detecting a first scene having a characteristic of an environment in which the device is located and a physical activity type of an user of the device at a first instance by sensors, as recited in claims 1 and 12. Examiner notes that he agrees with applicant regarding the reference Goel, which is not cited below in the rejection.
Applicant’s arguments, see page 12 of applicant’s reply, filed 02/28/2022, with respect to the rejection of claims 5, 15, 21, and 27 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn as noted below.


Allowable Subject Matter
Claims 7, 9-11, 17-19, and 25 allowed.
Claims 5, 15, 16, 21, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 12, 13, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A pervasive indoor and outdoor scenario identification algorithm based on the sensing data and human activity”, (herein Yang) in view of Grokop et al., U.S. Patent Application Publication No. 2012/0254100 (herein Grokop).

Regarding claim 1, Yang teaches a method for scene detection by a device from among a set of possible reference scenes, the method comprising: 
detecting a first scene having a characteristic of an environment in which the device is located and a physical activity type of an user of the device at a first instance by sensors [Detecting a scene having features/characteristics (e.g. light, time) and a physical activity (e.g. walking up/down stairs). Yang at section III(E); Table 1; FIG. 4]; 
assigning, using a classification algorithm, a set of initial probability of confidences for the set of possible reference scenes, each of the set of initial probability of confidences being indicative of a level of confidence of the first scene being the respective reference scene from the set of possible reference scenes [Initial probabilities are assigned classifying the scene as either an indoor scene or an outdoor scene (i.e. possible reference scenes). Yang at section III(F), page 245; Table V]; 
determining a set of final probability of confidences for the first scene by updating the set of initial probability of confidences depending on a set of first probability of transitions [Probabilities are updated using transition probabilities regarding transition from one reference scene to another (e.g. indoor to outdoor). Yang at section II(F), page 245; Table IV], wherein each transition is from a scene from among the set of possible reference scenes to another scene from among the set of possible reference scenes [Probabilities are updated using transition probabilities regarding transition from one reference scene to another (e.g. indoor to outdoor). Yang at section III(F), page 245; Table IV.  Yang,]; and 
Yang doesn’t teach performing a filtering processing operation on the first scene based on at least the set of final probability of confidences. In the same field of activity classification, Grokop teaches performing a filtering processing operation on a first scene based on at least a set of final probability of confidences [Filtering is performed based a likelihood of an activity classification (i.e. final probability of confidences) generated by an activity estimator. Grokop at paragraph 66, 68, and 69]. Grokop teaches that performing such filtering increases the confidence of an activity classification [Grokop at paragraph 19]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the detection system of Yang to further include a filtering processing operation on the first scene based on at least the set of final probability of confidences, as taught by Grokop, in order to increase confidence of the classification.

Regarding claim 2, Yang and Grokop teach the method according to claim 1, wherein updating the set of initial probability of confidences comprises multiplying the set of initial probability of confidences by the set of first probability of transitions [The Viterbi algorithm is used to update the detection results (i.e. updating the probability) (Yang at section III(F), page 245, right column, 2nd paragraph), wherein the Viterbi algorithm multiplies the set of initial probabilities by the set of transition probabilities]. 

Regarding claim 4, Yang and Grokop teach the method according to claim 1, wherein the classification algorithm delivers the set of initial probability of confidences [The classifier provides initial probabilities. See Yang at section III(F), page 245, left column, last paragraph; Table V]. 

Regarding claim 12, Yang teaches a device comprising: 
detect a first scene having a characteristic of an environment in which the device is located and a physical activity type of an user of the device at a first instance by sensors [Detecting a scene having features/characteristics (e.g. light, time) and a physical activity (e.g. walking up/down stairs). Yang at section III(E); Table 1; FIG. 4]; 
assign, using a classification algorithm, a set of initial probability of confidences for the a set of possible reference scenes, each of the set of initial probability of confidences being indicative of a level of confidence of the first scene being the respective reference scene from the set of possible reference scenes [Initial probabilities are assigned classifying the scene as either an indoor scene or an outdoor scene (i.e. possible reference scenes). Yang at section III(F), page 245; Table V]; 
determine a set of final probability of confidences for the first scene by updating the set of initial probability of confidences depending on a set of first probability of transitions [Probabilities are updated using transition probabilities regarding transition from one reference scene to another (e.g. indoor to outdoor). Yang at section III(F), page 245; Table IV], wherein each transition is from a scene from among the set of possible reference scenes to another scene from among the set of possible reference 
Yang doesn’t teach: a processor; and a memory storing a program to be executed in the processor, the program comprising instructions to perform a method including performing a filtering processing operation on the first scene based on at least the set of final probability of confidences. In the same field of activity classification, Grokop teaches a processor [Processing Unit 510. Grokop at paragraph 92]; and a memory storing a program to be executed in the processor [Computer-readable medium 512. Grokop at paragraph 91], the program comprising instructions to perform a method including performing a filtering processing operation on the first scene based on at least the set of final probability of confidences [Filtering is performed based a likelihood of an activity classification (i.e. final probability of confidences) generated by an activity estimator. Grokop at paragraph 66, 68, and 69]. Grokop teaches that performing such filtering increases confidence of an activity classification [Grokop at paragraph 19]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the detection system of Yang to further include a filtering processing operation on the first scene based on at least the set of final probability of confidences, as taught by Grokop, in order to increase confidence of the classification.

Regarding claim 13, Yang and Grokop teach the device according to claim 12, wherein the program further comprises instructions to update the set of initial probability of confidences by multiplying the set of initial probability of confidences by the set of first probability of transitions [The Viterbi algorithm is used to update the detection results (i.e. updating the probability) (Yang at section III(F), page 245, right column, 2nd paragraph), wherein the Viterbi algorithm multiplies the set of initial probabilities by the set of transition probabilities].

Regarding claim 20, Yang and Grokop teach the device according to claim 12, wherein the classification algorithm is configured to deliver the set of initial probability of confidences [The classifier provides initial probabilities. See Yang at section III(F), page 245, left column, last paragraph; Table V]. 

Regarding claim 23, Yang and Grokop teach the device according to claim 12, wherein the device is a cellular mobile telephone or a digital tablet or a smart watch [Device is a smartphone/mobile phone. Yang at Abstract; section III(A), 2nd paragraph.]. 


Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Grokop in view of Borgatti, “Normalizing Variables”.

Regarding claim 3, Yang and Grokop teach the method according to claim 1. Yang and Grokop don’t teach normalizing the set of final probability of confidences. Borgatti teaches normalizing variables enables the comparison of variables [Borgatti at page 1]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classifier of Yang and Grokop to use normalization, as taught by Borgatti - thereby normalizing the set of final probabilities of confidence – in order to enables the comparison of probabilities/variables.

Regarding claim 14, Yang and Grokop teach the device according to claim 12. Yang and Grokop don’t teach that the program further comprises instructions to normalize the set of final probability of confidences. Borgatti teaches normalizing variables enables the comparison of variables [Borgatti at page 1]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classifier of Yang and Grokop to use normalization, as taught by Borgatti - that the program further comprises instructions to normalize the set of final probability of confidences – in order to enables the comparison of probabilities/variables.


Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Grokop in view of Liu et al. “Scene Recognition for Localization Using a Multi-Sensor Fusion Approach” (herein Liu).

Regarding claim 6, Yang and Grokop teach the method according to claim 1. Yang and Grokop don’t teach assigning an identifier to each of the possible reference scenes, the filtering processing operation on the first scene being carried out based on the identifier of one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidences. In the same field of scene recognition, Liu teaches assigning an identifier to each of the possible reference scenes [Scenes/areas are assigned a scene label (i.e. identifier). Liu at section 2, 5th paragraph; section 3.1, 1st paragraph], the filtering processing operation on the first scene being carried out based on the identifier of one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidences [Scene recognition is filtered based on the scene recognition output (i.e. final probability) and the scene labels (i.e. identifiers). See Liu at section 3.4.2]. Liu teaches that the use of scene labels (i.e. identifier) facilitates more accurate scene recognition and localization of the user [Liu at Abstract; section 2, 5th and 6th paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classifier of Yang and Grokop to include assigning an identifier to each of the possible reference scenes, the filtering processing operation on the first scene being carried out based on the identifier of one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidences, as taught by Liu, in order to facilitates more accurate scene recognition and localization of the user.

Regarding claim 22, Yang and Grokop teach the device according to claim 12. Yang and Grokop don’t teach that each reference scene is assigned an identifier, the filtering processing operation is performed based on the identifier of one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidence. In the same field of scene recognition, Liu teaches that each reference scene is assigned an identifier [Scenes/areas are assigned a scene label (i.e. identifier). Liu at section 2, 5th paragraph; section 3.1, 1st paragraph], the filtering processing operation is performed based on the identifier of one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidence [Scene recognition is filtered based on the scene recognition output (i.e. final probability) and the scene labels (i.e. identifiers). See Liu at section 3.4.2]. Liu teaches that the use of scene labels (i.e. identifier) facilitates more accurate scene recognition and localization of the user [Liu at Abstract; section 2, 5th and 6th paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classifier of Yang and Grokop so that each reference scene is assigned an identifier, the filtering processing operation is performed based on the identifier of one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidence, as taught by Liu, in order to facilitates more accurate scene recognition and localization of the user.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Grokop in view of Sung et al., “Sound based indoor and outdoor environment detection for seamless positioning handover” (herein Sung).

Regarding claim 26, Yang and Grokop teach the method according to claim 1. Yang and Grokop don’t teach that the sensors comprise an audio sensor, and wherein the detecting comprises detecting audio with the audio sensor. In the same field of scene detection, Sung teaches detecting a first scene having a characteristic of an environment in which the device is located by sensors, wherein the sensors comprise an audio sensor, and wherein the detecting comprises detecting audio with the audio sensor [A microphone (i.e. audio sensor) is used to detect the indoor/outdoor environment characteristics. Sung at section 1, 4th paragraph]. Sung teaches that using audio sensor enables prompt and accurate environment detection [See Sung at Abstract; Section 1, 3rd paragraph]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classifier of Yang and Grokop so that the sensors comprise an audio sensor, and wherein the detecting comprises detecting audio with the audio sensor, as taught by Sung, in order to increase the promptness and accuracy of environment detection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123